PER CURIAM.
The trial court did not err when it denied appellant’s motion to suppress his statements as involuntary and the record contains sufficient evidence to support appellant’s convictions. Accordingly, we affirm appellant’s convictions.
However, the trial court erred when it scored thirty points on appellant’s guidelines scoresheet for his being under legal constraint at the time of the subject offenses. The court based the additional thirty point score upon two outstanding warrants for appellant’s failure to appear on two traffic charges. At the sentencing hearing, appellant introduced copies of county court orders subsequently recalling the warrants because appellant did not receive notice of the hearings. We hold that *1073the trial court should not have assessed appellant with points for being under legal constraint when appellant had no notice of the outstanding warrants. Therefore we reverse the sentence imposed by the trial court and remand this cause with instructions to compute appellant’s guidelines scoresheet without the inclusion of points for legal constraint and to resentenee appellant within the applicable guidelines range.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
LETTS, DELL and GUNTHER, JJ„ concur.